P ER CURIAM. The amended Procedures Regulating Professional Conduct of Attorneys at Law (“Procedures”) became effective January 1, 2002. See In Re Amendments to the Procedures Regulating Professional Conduct of Attorneys at Law (July 9, 2001). At that time the Committee on Professional Conduct was expanded from seven to fourteen voting members, in two hearing panels (Panel A and Panel B), and a new group of seven “reserve” members (Panel C) was added. Member terms are reduced from seven to six years under the amended Procedures, and necessary adjustments have been made here. The following appointments are made, commencing January 1, 2002, to the expanded Committee, with the terms indicated for each. Committee Panel A: Member. Position: Term expires: Dr. Patricia Youngdahl Non-Attorney At Large 12-31-2002 Little Rock Richard A. Reid Attorney — 1st CD 12-31-2003 Blytheville Ken R. Reeves Attorney — 3rd CD 12-31-2004 Harrison Bart F. Virden Attorney — 2nd CD 12-31-2005 Morrilton Win A. Trafford Attorney — 4th CD 12-31-2006 Pine Bluff Gwendolyn D. Hodge Attorney — At Large 12-31-2007 Little Rock Helen Herr Little Rock Non-Attorney At Large 12-31-2007 Committee Panel B: John L. Rush Pine Bluff Attorney — 4th CD 12-31-2002 J. Michael Cogbill Fort Smith Attorney — 3rd CD 12-31-2003 Pita M. Harvey Little Rock Non-Attorney At Large 12-31-2004 Richard F. Hatfield Little Rock Attorney — 2nd CD 12-31-2005 Vacancy (to be filled) Attorney At Large 12-31-2006 Harry Truman Moore Paragould Attorney — 1st CD 12-31-2007 Dr. Rose Marie Word Pine Bluff Non-Attorney At Large 12-31-2007 Committee Reserve - • Panel G Searcy W Harrell, Jr. Camden Attorney — 4th CD 12-31-2002 Sylvia Orton Little Rock Non-Attorney At Large 12-31-2003 Robert D. Trammell Little Rock Attorney — 2nd CD 12-31-2004 David Newbern Little Rock Attorney At Large 12-31-2005 Kenneth R. Mourton Fayetteville Attorney — 3rd CD 12-31-2006 Beverly Morrow Pine Bluff Non-Attorney At Large 12-31-2007 Phillip D. Hout Newport Attorney — 1st CD 12-31-2007 For their willingness to serve in this most important Court activity, the Court expresses its appreciation to the present members of the Committee on Professional Conduct and the Alternate Committee on Professional Conduct, and to the new members of the Reserve Panel of the Committee. The Court expresses its appreciation tó Jacqueline Johnston-Cravens for her service on the former Alternate Committee until her resignation in November 2001.